
	
		II
		110th CONGRESS
		1st Session
		S. 1713
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Obama (for himself,
			 Mr. Durbin, Mr.
			 Alexander, Mr. Bayh,
			 Mr. Coleman, Mr. Biden, Mr.
			 Lugar, Mr. Bingaman,
			 Mr. Voinovich, Mrs. Boxer, Mr.
			 Brown, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Harkin, Mr. Kennedy,
			 Mr. Kerry, Ms.
			 Landrieu, Mr. Levin,
			 Ms. Mikulski, Mr. Schumer, Ms.
			 Stabenow, and Mr. Reid)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the issuance of a commemorative postage
		  stamp in honor of Rosa Parks.
	
	
		1.Rosa
			 Parks commemorative postage stamp
			(a)In
			 generalThe Postmaster
			 General shall issue a commemorative postage stamp in honor of Rosa
			 Parks.
			(b)Denomination
			 and designThe commemorative postage stamp issued under this Act
			 shall—
				(1)be issued in the
			 denomination used for 1st class mail up to 1 ounce in weight; and
				(2)bear such designs
			 as the Postmaster General shall determine.
				(c)Issuance
			 periodThe commemorative postage stamp issued under this Act
			 shall—
				(1)be placed on sale
			 as soon as practicable after the date of the enactment of this Act; and
				(2)be sold for such
			 period thereafter as the Postmaster General shall determine.
				
